EACOMBE, Circuit Judge
(dissenting). I am unable to concur with the majority of the court in the disposition of this case.. There is nothing to indicate that pails of this type were insufficient for the use to which this one was put. The wire handle did not break, nor did it pull out of the lug. The four nails which fastened each lug to pail were clinched over on the inside of the pail. There is nothing to show that such a method of fastening was not as secure as rivets would be. After the accident, as the witness says:
“Tbe lugs were attacked to the handle; the nails were not attached to the lugs; I didn’t see any nails.”
Apparently what gave way were the nails; either the heads came off, or the lugs slipped over them. Whether this happened because of some defect in the pail which reasonable inspection would have disclosed or from some other cause there is nothing to show. It may be that the nail heads on this pail were originally too small, or that some part of the nails below the head where they were imbedded in the wood had been acted upon by rust during long use and so gave way, or that some hard usage on the very day in question had knocked off the heads on one side. The weakness might have been apparent upon inspection, or it might not. It would be guesswork on the part of a jury to find that this particular pail when put to use to lower the mortar was in such' a visible condition that an ordinarily prudent man would *387have hesitated.to use it. So, too, it would be mere guesswork to say that pails of this type, with nails driven through lugs and pail and clenched on the inside are not of a fit sort to lower 30 or 40 pounds weight.
The master is not an insurer; there must be something proved to show some sort of negligence on his part. In my opinion the case at bar is on all fours with two prior decisions of this court, The France, 59 Fed. 479, 8 C. C. A. 185, and Reilly v. Campbell, 59 Fed. 990, 8 C. C. A. 438, which lay down the law as I understand it to be. The decisions cited in the majority opinion from the Supreme Court are not in conflict with our opinion in these two cases. In Hough v. Railway there was a defect in the cowcatcher known to exist before the accident. Plaintiff had called attention to it and had been assured it would be repaired. In Baltimore & Ohio R. R. v. Baugh there was no defect of tools or machinery. A “helper engine” ran without following a scheduled train properly flagged. In T. & P. R. R. v. Archibald there was a visible defect in the coupling observed before the accident and which proper inspection would have disclosed. In Northern Pacific R. R. v. Herbert the brake was so badly broken and out of order that it could not be made to work, a defect perfectly visible upon inspection.
For those reasons I dissent.